DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claim 1 in the reply filed on 02 March 2021 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Schiano on 12 March 2021. 


1. (Currently Amended) An [[intraocular lens (IOL) comprising: 
an optic including an optic axis; and 
a closed-loop haptic structure coupled to the optic via a frame surrounding the optic, the closed-loop haptic structure comprising a closed loop extending substantially along a plane perpendicular to the optic axis from first and second attachment points to the frame, the closed loop comprising: 
a first hinge including a first section, a second section and a first connecting section between the first section and the second section, the first section having a first component extending in a first angular direction, the second section having a second component extending in a second angular direction, wherein the second angular direction is opposite to the first angular direction; and 
a second hinge including a third section, a fourth section and a second connecting section between the third section and the fourth section, the third section having a third component extending in the second angular direction, the fourth section having a fourth component in the first angular direction, wherein the second section is connected to the fourth section to form the closed loop; 
wherein the first connecting section and the second connecting section are configured to compress such that the first section and the second section are brought closer together and the third section and the fourth section are brought closer together while the first section, the ;
wherein the plane perpendicular to the optic axis of the closed loop is a first central plane substantially perpendicular to the optic axis, wherein the optic has a second central plane substantially perpendicular to the optic axis, and wherein the second central plane is located posterior to the first central plane.
2. (Currently Amended) The [[intraocular lens of claim 1, wherein the first direction is clockwise and the second direction is counterclockwise.  
3. (Currently Amended) The [[intraocular lens of claim 1, wherein: 
the first section of the first hinge is coupled to the first attachment point via a first extension extending from the first attachment point in a substantially radial direction; and 
the third section of the second hinge is coupled to the second attachment point via a second extension extending from the second attachment point in a substantially radial direction.  
4. (Currently Amended) The [[intraocular lens of claim 1, wherein an outer edge of the closed loop comprises a textured surface.  
5. (Currently Amended) The [[intraocular lens of claim 1, wherein the closed-loop haptic structure includes a manipulation structure formed therein.  
6. (Currently Amended) The [[intraocular lens of claim of claim 5, wherein the manipulation structure comprises an aperture.  
intraocular lens of claim 1, wherein the optic, the frame of the closed-loop haptic structure, and the closed loop of the closed-loop haptic structure are each integrally formed of a single material.  
8. (Canceled)  
9. (Currently Amended) The [[intraocular lens of claim of claim 1, wherein the closed-loop includes a depression opposite to the optic.  
10. (Canceled)  
11. (Canceled)

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens (IOL) comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an optic including an optic axis; and 
a closed-loop haptic structure coupled to the optic via a frame surrounding the optic, the closed-loop haptic structure comprising a closed loop extending substantially along a plane perpendicular to the optic axis from first and second attachment points to the frame, the closed loop comprising: 
a first hinge including a first section, a second section and a first connecting section between the first section and the second section, the first section having a first component extending in a first angular direction, the second section having a second 
a second hinge including a third section, a fourth section and a second connecting section between the third section and the fourth section, the third section having a third component extending in the second angular direction, the fourth section having a fourth component in the first angular direction, wherein the second section is connected to the fourth section to form the closed loop; 
wherein the first connecting section and the second connecting section are configured to compress such that the first section and the second section are brought closer together and the third section and the fourth section are brought closer together while the first section, the second section, the third section, and the fourth section remain substantially in the plane perpendicular to the optic axis during compression of the closed-loop haptic structure;
wherein the plane perpendicular to the optic axis of the closed loop is a first central plane substantially perpendicular to the optic axis, wherein the optic has a second central plane substantially perpendicular to the optic axis, and wherein the second central plane is located posterior to the first central plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,409,762 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774